Exhibit 10.2

 

 

 

TRANSITION SERVICES AGREEMENT

by and between

LINN ENERGY, INC.

AND

RIVIERA RESOURCES, INC.

 

 

Dated as of

August 7, 2018

 

 

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE 1 DEFINITIONS AND INTERPRETATION

     1  

Section 1.01

 

Certain Definitions

     1  

Section 1.02

 

References; Interpretation

     3  

ARTICLE 2 SERVICES

     3  

Section 2.01

 

Provision of Services

     3  

Section 2.02

 

Additional Services

     3  

Section 2.03

 

Standard of Performance

     4  

Section 2.04

 

Subcontracting

     4  

Section 2.05

 

Cooperation

     5  

Section 2.06

 

Third Party Consents

     6  

Section 2.07

 

Certain Limits on Services

     6  

Section 2.08

 

Transitional Nature of Services; Changes

     6  

Section 2.09

 

Limited Remedy

     7  

ARTICLE 3 PAYMENT; BILLING

     7  

Section 3.01

 

Charges for the Services

     7  

Section 3.02

 

Invoices

     7  

Section 3.03

 

Payments

     7  

Section 3.04

 

Late Payments; Invoice Disputes

     8  

Section 3.05

 

Taxes

     8  

ARTICLE 4 BOOKS AND RECORDS

     9  

Section 4.01

 

Maintenance of Books and Records; Inspection Rights

     9  

ARTICLE 5 CONFIDENTIALITY

     9  

Section 5.01

 

Return or Destruction of Confidential Information

     9  

ARTICLE 6 INDEMNIFICATION

     10  

Section 6.01

 

General Service Recipient Indemnification

     10  

Section 6.02

 

General Service Provider Indemnification

     10  

ARTICLE 7 TERM AND TERMINATION

     10  

Section 7.01

 

Initial Term

     10  

Section 7.02

 

Service Period Extensions

     10  

Section 7.03

 

Early Termination

     11  

Section 7.04

 

Data Transmission

     11  

Section 7.05

 

Effect of Termination

     11  

ARTICLE 8 DISCLAIMER AND LIMITATION OF LIABILITY

     12  

Section 8.01

 

Disclaimer of Warranties

     12  

Section 8.02

 

Disclaimer of Consequential Damages

     12  

Section 8.03

 

Liability Cap

     12  



--------------------------------------------------------------------------------

ARTICLE 9 MISCELLANEOUS

     12  

Section 9.01

 

Force Majeure

     12  

Section 9.02

 

Complete Agreement; Construction

     13  

Section 9.03

 

Relationship of the Parties

     13  

Section 9.04

 

No Third Party Beneficiaries

     13  

Section 9.05

 

Notices

     13  

Section 9.06

 

Waivers

     14  

Section 9.07

 

Amendments

     14  

Section 9.08

 

Assignment

     14  

Section 9.09

 

Counterparts

     14  

Section 9.10

 

Severability

     15  

Section 9.11

 

GOVERNING LAW

     15  

Section 9.12

 

Waiver of Jury Trial

     15  

Section 9.13

 

Effect if Separation Does Not Occur

     15  

Service Schedules

Bookkeeping, Finance, Treasury and Accounting

Corporate Contracts

Financial Reporting

IT Services

Insurance

Investor Relations

Legal Services

Payment Services

Records Retention

Tax

Excluded Services

Initial Representatives



--------------------------------------------------------------------------------

TRANSITION SERVICES AGREEMENT

THIS TRANSITION SERVICES AGREEMENT (this “Agreement”), effective as of August 7,
2018 (the “Effective Date”), is hereby made by and between Riviera Resources,
Inc., a Delaware corporation (“Service Provider”), and Linn Energy, Inc., a
Delaware corporation (“Service Recipient”). Service Provider and Service
Recipient are each referred to herein as a “Party” and collectively, as the
“Parties.”

W I T N E S S E T H:

WHEREAS, the Parties have entered into a Separation and Distribution Agreement,
dated as of the date hereof (the “SDA”), pursuant to which, among other things,
Service Recipient will distribute to the holders of outstanding shares of Linn
Common Stock, on a pro rata basis (without consideration being paid by such
stockholders), all of the outstanding shares of common stock, par value $0.01
per share, of Service Provider (“SpinCo Common Stock”);

WHEREAS, in order to provide for an orderly transition under the SDA, and to
consummate the transactions contemplated by the SDA, it will be advisable for
Service Recipient to receive from Service Provider and/or one or more of its
Affiliates certain services on a transitional basis and subject to the terms and
conditions set forth in this Agreement; and

WHEREAS, this Agreement is the “Transition Services Agreement” referred to in
the SDA, and the Parties have agreed to enter into this Agreement pursuant to
the SDA.

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements,
provisions and covenants contained in this Agreement and for other valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereby
agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

Section 1.01    Certain Definitions. As used in this Agreement, the following
terms shall have the following meanings (and all other capitalized terms used
but not defined herein shall have the meanings given to such terms in the SDA):

“Additional Services” shall have the meaning set forth in Section 2.02.

“Agreement” shall have the meaning set forth in the preamble.

“Charges” shall have the meaning set forth in Section 3.01.

“Disclosing Party” shall mean a Party or any of its Affiliates or any Person
acting on any of their behalves that discloses Confidential Information to a
Receiving Party under this Agreement.

“Effective Date” shall have the meaning set forth in the preamble.

 

1



--------------------------------------------------------------------------------

“Excluded Services” shall have the meaning set forth in Section 2.01.

“Party” or “Parties” shall have the meaning set forth in the preamble.

“Prime Rate” shall mean the prime rate of interest (the base rate on corporate
loans) as published under “Money Rates” in The Wall Street Journal.

“Receiving Party” shall mean a Party or any of its Affiliates or any Person
acting on any of their behalves that receives Confidential Information from a
Disclosing Party under this Agreement.

“Related Parties” shall mean, with respect to a Party, its officers, directors,
employees and any of its Affiliates or Subsidiaries, and their officers,
directors or employees, shareholders, agents and other representatives, or any
of the successors or assigns of any of the foregoing Persons.

“Representative” shall have the meaning set forth in Section 2.05(a).

“Review Meetings” shall have the meaning set forth in Section 2.05(a).

“SDA” shall have the meaning set forth in the recitals.

“Service Fee” shall have the meaning set forth in Section 3.01.

“Service Period” shall mean, with respect to any Service, the period commencing
on the Effective Date and ending on the earlier of (i) the date Service Provider
or Service Recipient terminates the provision of such Service in accordance with
the terms of this Agreement, and (ii) the termination date specified with
respect to such Service as indicated on the Service Schedule applicable to such
Service (or, if no termination date is specified in the Service Schedule, the
Consolidation Date).

“Service Provider” shall have the meaning set forth in the preamble.

“Service Recipient” shall have the meaning set forth in the preamble.

“Service Schedule” shall have the meaning set forth in Section 2.01.

“Service Taxes” shall have the meaning set forth in Section 3.05.

“Services” shall have the meaning set forth in Section 2.01.

“Subcontractor” shall have the meaning set forth in Section 2.04.

“Tax” or “Taxes” shall have the meaning set forth in the Tax Matters Agreement.

“Tax Return” shall have the meaning set forth in the Tax Matters Agreement.

“Term” shall have the meaning set forth in Section 7.01.

 

2



--------------------------------------------------------------------------------

“Third Party” shall mean a Person that is neither a Party nor an Affiliate of a
Party.

“Third-Party Costs” shall have the meaning set forth in Section 3.01.

Section 1.02     References; Interpretation. References in this Agreement to any
gender include references to all genders, and references to the singular include
references to the plural and vice versa. Unless the context otherwise requires,
the words “include,” “includes” and “including,” when used in this Agreement,
shall be deemed to be followed by the phrase “without limitation.” Unless the
context otherwise requires, references in this Agreement to Articles, Sections,
Annexes, Exhibits and Schedules shall be deemed references to Articles and
Sections of, and Annexes, Exhibits and Schedules to, this Agreement. Unless the
context otherwise requires, the words “hereof,” “hereby” and “herein” and words
of similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision of this
Agreement. This Agreement is the result of arm’s-length negotiations from equal
bargaining positions, including with respect to the applicable Service Fees.
This Agreement shall not be construed against either Party, and no consideration
shall be given or presumption made on the basis of who drafted this Agreement or
any particular provision hereof or who supplied the form of Agreement.

ARTICLE 2

SERVICES

Section 2.01    Provision of Services. Service Provider shall provide, or cause
to be provided, to Service Recipient, the applicable services (each, a “Service”
and collectively, the “Services”) set out on schedules attached hereto (as may
be amended, supplemented or modified from time to time by mutual agreement of
the Parties or in accordance with Section 2.02, each, a “Service Schedule,” and
collectively, the “Service Schedules”), in each case for the duration of the
applicable Service Period as set forth therein. Subject to Section 2.02, Service
Provider shall not have any obligation hereunder to provide any services not set
forth on the Service Schedule. The Services shall not in any event include any
services identified as “Excluded Services” on the Service Schedule (“Excluded
Services”). For clarity, Service Provider may perform its obligations, and
exercise its rights, under this Agreement through any of its Affiliates.

Section 2.02    Additional Services.

(a)    From time to time during the Term, Service Recipient may request that
Service Provider provide additional services (which may include Excluded
Services) not included in the Services (such services, “Additional Services”).
In the event that Service Recipient requests that Service Provider provide any
Additional Services that (i) are directly dependent upon or inextricably
intertwined with the Services and (ii) were inadvertently and unintentionally
omitted from the Services, the Parties shall negotiate in good faith to
determine the terms and conditions for the provision of such Additional
Services; provided, however, that Service Provider shall not be obligated to
provide Additional Services if, notwithstanding such good faith negotiation, the
Parties are unable to reach agreement on the terms and conditions with respect
to the provision of such Additional Services. For clarity, Service Provider
shall not have any obligation to consider in good faith any request from Service
Recipient for Additional Services unless such Services meet the criteria in
(i) and (ii) above.

 

3



--------------------------------------------------------------------------------

(b)    In the event the Parties agree that Service Provider will provide any
Additional Service, such Additional Service shall automatically constitute a
“Service” hereunder, and the Parties shall execute an amendment to the
appropriate Service Schedule that shall set forth, among other things, (i) the
termination date for such Additional Service, (ii) a description of such
Additional Service in reasonable detail, (iii) the fees and costs to Service
Recipient for such Additional Service, and (iv) any additional terms and
conditions specific to such Additional Service. For clarity, Service Provider’s
obligations with respect to providing any Additional Services shall become
effective only upon an amendment to the applicable Service Schedule being duly
executed and delivered by Service Provider and Service Recipient.

Section 2.03    Standard of Performance.

(a)    Service Provider shall perform, and shall use commercially reasonable
efforts to cause any Affiliate or relevant Third Party to perform, the Services
(i) in a professional and workmanlike manner, and at a level of service
(including with respect to care, skill, prudence, frequency and functionality),
that is substantially similar in scope, nature, quality and timeliness to the
manner in which, and at the level of service with which, such Services were
provided to Old Linn (where applicable) since August 31, 2017, subject to any
different or additional service levels for a Service specifically set forth on
the applicable Service Schedule and (ii) in compliance with applicable Law.

(b)    Service Recipient hereby acknowledges that Service Provider (i) may be
providing similar services and/or services that involve the same resources as
those used to provide the Services hereunder to its internal organizations and
businesses and to other Affiliates and to customers and other Third Parties, and
that the provision of, and allocation of resources to, any such similar services
shall in no event be deemed to be a breach of Service Provider’s obligations
hereunder, so long as Service Provider continues to provide the Services in
accordance with the terms of this Agreement, and (ii) is not in the business of
providing the Services (or any services similar to the Services) and is
providing the Services to Service Recipient solely for the purpose of
facilitating the transactions contemplated by the SDA.

Section 2.04    Subcontracting. Service Recipient acknowledges and agrees that
Service Provider may hire or engage one or more of its Affiliates or
unaffiliated Third Parties (each such Third Party, a “Subcontractor”) to provide
any Service (including any part of any Service) under this Agreement; provided,
that no such arrangement shall relieve Service Provider of its obligations to
provide the Services hereunder. Notwithstanding the foregoing, Service Provider
shall not be liable for the acts or omissions of its Subcontractors (including
any Third Party licensors, outsourcers or other vendors) in providing the
Services on behalf of Service Provider, except to the extent such liability
results from the willful misconduct or gross negligence of Service Provider;
provided, however, that Service Provider shall take commercially reasonable
efforts, and cooperate with Service Recipient to pass through the benefit of any
indemnities, representations or warranties under Service Provider’s agreements
with such Subcontractors, to

 

4



--------------------------------------------------------------------------------

the extent permitted under the applicable agreement. Upon Service Recipient’s
request, Service Provider shall, at its option, either (i) enforce its rights
under such agreement(s), or (ii) grant to Service Recipient rights of
subrogation, to the extent permitted under the applicable agreement(s), so that
Service Recipient may directly enforce the applicable agreement(s) against the
applicable Subcontractor. Notwithstanding the foregoing, Service Provider shall
not be responsible for any failure by any Subcontractor to provide any remedies
to which either Party is entitled from the applicable Subcontractors. Service
Recipient shall be responsible for all costs and expenses incurred in connection
with seeking or enforcing any rights or remedies with respect to any
Subcontractors hereunder (including, for clarity, any costs and expenses
incurred by Service Provider in connection therewith).

Section 2.05    Cooperation.

(a)    Each Party has designated in writing to the other Party one
(1) representative to act as a contact person with respect to all issues
relating to the provision of the Services pursuant to this Agreement (each, a
“Representative”), which initial Representatives are set forth on the applicable
Service Schedule. The Representatives shall hold review meetings by telephone or
in person, as mutually agreed upon, to discuss issues relating to the provision
of the Services under this Agreement (“Review Meetings”). In the Review
Meetings, the Representatives shall be responsible for discussing, and seeking
to address and resolve, any problems identified relating to the provision (or
lack thereof) of Services and, to the extent modifications to the provision of
Services are agreed upon by the Parties, facilitating the implementation of such
modifications. If the Representatives are unable to resolve any such problems,
the dispute resolution procedure set forth in the SDA shall apply. Each Party
may change its Representative by providing written notice to the other Party at
least three (3) business days prior to such change taking effect, and provided
that any replacement Representative be a managerial-level employee of such Party
of like skill and qualification that is acceptable to the other Party in its
reasonable discretion.

(b)    Each Party shall, and shall cause their representative Affiliates to,
cooperate with each other Party in connection with the performance of the
Services hereunder, including producing on a timely basis any Information that
is reasonably requested by any other Party with respect to the performance of
the Services; provided, however, that such cooperation shall not unreasonably
disrupt the normal operations of a Party or any of its respective Affiliates.
Each Party shall bear its own costs and expenses incurred in connection with
furnishing such cooperation.

(c)    Service Recipient shall, during the applicable Service Period, timely
provide to Service Provider all Information, materials and other items, and
otherwise cooperate, as reasonably requested by Service Provider in connection
with the performance of the Services. In the event that Service Recipient fails
to timely provide any such Information, materials or other items, or otherwise
fails to cooperate with Service Provider in connection with the provision of the
Services, Service Provider shall be relieved of its obligation to provide any
impacted Service hereunder, if and to the extent the provision of such Service
is dependent or otherwise reliant on such Information, materials or other items
or such cooperation, but only for so long as the failure to provide such
Information, materials and other items continues. For clarity, Service Provider
shall not be deemed to be in default under, or otherwise in breach of any
provision of, this Agreement for any failure or delay in fulfilling or
performing any of its obligations under this

 

5



--------------------------------------------------------------------------------

Agreement if such failure or delay results from Service Recipient’s failure to
provide such Information, materials or other items to, or otherwise cooperate
with, Service Provider in connection with the provision of the Services
hereunder. Each Party shall bear its own costs and expenses incurred in
connection with complying with its obligations to provide information, materials
and other items, and otherwise cooperate, as provided in this Section 2.05(c).

Section 2.06    Third Party Consents.

(a)    The Parties shall reasonably cooperate and use commercially reasonable
efforts to obtain all Third-Party Consents, licenses and other agreements, if
any, necessary for the provision of the Services.

(b)    In the event that any Consent, license or other agreement necessary for
the provision of the Services cannot be obtained despite the Parties’
commercially reasonable efforts, or is revoked after the Effective Date,
(i) Service Provider shall (A) promptly notify Service Recipient, describing the
nature of the potential exposure and any proposed modification in the Services,
(B) cooperate and assist Service Recipient (or, as applicable, its Affiliates)
in obtaining a reasonable alternative means by which Service Recipient (or such
Affiliate) may obtain the affected Services and (C) continue to provide the
Services, to the extent reasonably practicable under the circumstances, and
(ii) the Parties shall use commercially reasonable efforts to reduce the amount
and/or effect of disruption caused by any such failure to obtain such consent,
license or other agreement.

Section 2.07    Certain Limits on Services.

(a)    Nothing in this Agreement shall require Service Provider (or any person
acting on its behalf) to perform or cause to be performed any Service in a
manner that would constitute a violation of (i) applicable Law, (ii) any
Contract or (iii) the rights of any Person.

(b)    In the event that (i) there is nonperformance of any Service as a result
of a Force Majeure or (ii) the provision of a Service would violate
(A) applicable Law, (B) any Contract or (C) the rights of any Person, the
Parties hereby acknowledge and agree that Service Provider may suspend
performance of the Service(s) so affected during such period (but, without
limiting the foregoing, only if and to the extent such Service(s) so affected
cannot reasonably be performed by Service Provider in another commercially
reasonable manner) and agree to work together in good faith to arrange for a
reasonable alternative means by which Service Recipient (or, as applicable, its
Affiliates) may obtain the Services so affected. Service Provider shall use
commercially reasonable efforts during any such period to mitigate its costs
with respect to any such affected Service. All costs and expenses incurred in
connection with obtaining any alternative arrangement shall be split evenly
between the Parties.

Section 2.08    Transitional Nature of Services; Changes. Notwithstanding
anything to the contrary in this Agreement, but without limiting Section 2.03,
the Parties hereby acknowledge (i) the transitional nature of the Services and
that the intent of the Parties is that Service Recipient shall seek to obtain
each of the Services internally or from Third Parties as soon as reasonably
practical, and (ii) that Service Provider may make changes from time to time in
the manner of performing the Services if (A) Service Provider is making similar
changes in performing similar services for itself or its Affiliates, and
(B) Service Provider furnishes to Service Recipient substantially the same
notice (in content and timing) as Service Provider furnishes to its Affiliates
with respect to such changes.

 

6



--------------------------------------------------------------------------------

Section 2.09    Limited Remedy. Unless otherwise provided on a Service Schedule,
in the event Service Provider materially fails to perform any Service in
accordance with the terms of this Agreement, then at Service Recipient’s
request, Service Provider shall use commercially reasonable efforts to
re-perform such Service (“Reperformance”) as soon as reasonably practicable, at
no cost to Service Recipient. To the maximum extent permitted by applicable Law,
this Section 2.09 sets forth Service Recipient’s sole and exclusive remedy, and
Service Provider’s sole and exclusive liability and obligation, with respect to
the performance (or nonperformance) of the Services hereunder, except (i) to the
extent any such failure to perform results from the gross negligence or willful
misconduct of Service Provider or any Related Parties (in which case, for
clarity, any such liability shall be subject to the liability cap set forth in
Section 8.03) and (ii) for such specific performance or other equitable remedy
that may be awarded by a court of competent jurisdiction.

ARTICLE 3

PAYMENT; BILLING

Section 3.01    Charges for the Services. Service Provider shall reimburse
Service Recipient for, or pay on Service Recipient’s behalf, all direct and
indirect costs and expenses incurred by Service Recipient during the term of
this Agreement in connection with (i) the fees set out on the applicable Service
Schedule (each, a “Service Fee”) for Services provided by Service Provider
hereunder and (ii) all costs and expenses paid or payable to Third Parties in
connection with the Services, which shall be passed-through to Service Recipient
consistent with past practice or as otherwise set forth on the Service Schedules
(“Third-Party Costs”, and together with the Service Fees, the “Charges”).

Section 3.02    Invoices. Charges for the Services and all other amounts payable
hereunder shall be invoiced by Service Provider to Service Recipient on a
monthly basis and shall be payable to Service Provider by Service Recipient.
Each invoice shall set forth reasonable details for any amounts payable under
this Agreement, and Service Provider agrees to provide to Service Recipient a
copy of any supporting documentation reasonably requested by Service Recipient
with respect to any such invoice.

Section 3.03    Payments. Service Recipient shall pay to Service Provider all
undisputed amounts documented in each invoice in U.S. Dollars within thirty
(30) days of receipt of an invoice from Service Provider in accordance with
Section 3.02, to the bank account set out in the applicable invoice, or such
other method agreed upon by the Parties. All payments shall be made in full
without any withholding, deduction or setoff except as may be required by
applicable Law. If Service Recipient is required to deduct or withhold any
amount under applicable Law, it shall be obliged to pay to Service Provider such
sum as will, after such deduction or withholding has been made, leave Service
Provider with the same amount as it would have been entitled to receive in the
absence of any such requirement to make a deduction or withholding. The Parties
will use reasonable efforts to provide each other with any and all documentation
required by any Taxing authority to reduce or eliminate any Taxes or
withholding.

 

7



--------------------------------------------------------------------------------

Section 3.04    Late Payments; Invoice Disputes.

(a)    If Service Recipient fails to pay any undisputed amount due to Service
Provider hereunder by the due date for payment, Service Recipient shall pay
interest on any outstanding amounts at the rate equal to the then applicable
Prime Rate plus four percent (4%) (or the maximum rate under applicable Law,
whichever is lower), from the due date for such payment until such payment is
made in full.

(b)    Service Recipient may withhold payments for amounts disputed in good
faith pending resolution of such disputes in accordance with the dispute
resolution procedure set forth in the SDA; provided that if Service Recipient
disputes any amount of an invoice, Service Recipient shall notify Service
Provider in writing promptly following Service Recipient’s receipt of such
invoice and shall describe in reasonable detail the reason for disputing such
amount. Upon resolution of such dispute, to the extent Service Recipient owes
Service Provider some or all of the amount withheld, such amount shall bear
interest in accordance with this Section 3.04 and Service Recipient shall
promptly pay such applicable amount, together with the interest accrued, to
Service Provider (or its specified Affiliate or designee).

Section 3.05    Taxes. Service Recipient shall pay all sales, service, valued
added, use, excise, occupation, and other similar taxes and duties (in each
case, together with all interest, penalties, fines and additions thereto) that
are assessed against either Party on the provision of Services (either as a
whole or against any particular Service) received by Service Recipient from
Service Provider pursuant to the terms of this Agreement (including with respect
to amounts paid by Service Provider to Third Parties) (collectively, “Service
Taxes”); provided that the Parties shall use commercially reasonable efforts to
minimize any such Service Taxes. If required under applicable Law (or, in the
case of Service Taxes relating to amounts paid by Service Provider to Third
Parties), Service Provider shall invoice Service Recipient for the full amount
of all Service Taxes, and Service Recipient shall pay, in addition to the other
amounts required to be paid pursuant to the terms of this Agreement, such
Service Taxes to Service Provider. Notwithstanding anything to the contrary
herein, the Tax Matters Agreement shall control with respect to any claim
relating to Taxes or Tax Returns.

 

8



--------------------------------------------------------------------------------

ARTICLE 4

BOOKS AND RECORDS

Section 4.01    Maintenance of Books and Records; Inspection Rights. For so long
as Service Provider is providing any Services under this Agreement, and for
seven (7) years thereafter (or such longer period as may be required under
applicable Law or by either Party’s document retention policies of which such
Party is aware), Service Provider shall keep and maintain books, records, data,
reports and all other information related to the provision of the Services,
including all information related to the payment obligations hereunder,
including any costs and expenses incurred in the provision of the Services, and
which books, records, data, reports and other information shall be sufficient to
enable Service Recipient to verify and substantiate Service Provider’s invoicing
of Charges therefor. Service Provider shall make such books, records, data,
reports and other information reasonably available to any officer of, or other
authorized Person designated by, Service Recipient for inspection and audit at
the principal office of Service Provider, at reasonable times and on reasonable
advance written request therefor, subject to the confidentiality provisions set
forth herein.

ARTICLE 5

CONFIDENTIALITY

Section 5.01    Return or Destruction of Confidential Information. Any
Confidential Information of the Parties shall be subject to Section 7.8 of the
SDA. Upon the expiration or other termination of this Agreement, or at any other
time upon the written request of Disclosing Party, Receiving Party shall
promptly return or, at Receiving Party’s option, destroy, all Confidential
Information of Disclosing Party in Receiving Party’s possession or control,
together with all copies, summaries and analyses thereof, regardless of the
format in which such Confidential Information exists or is stored. In the case
of destruction, upon Disclosing Party’s written request, Receiving Party shall
promptly send a written certification that destruction has been accomplished to
Disclosing Party. Notwithstanding the foregoing, however, Receiving Party is
entitled to retain one copy of such Confidential Information for the sole
purpose of complying with its obligations under applicable Law or this
Agreement. With regard to Confidential Information stored electronically on
backup tapes, servers or other electronic media, except to the extent required
by applicable Law, the Parties agree to use commercially reasonable efforts to
destroy such Confidential Information without undue expense or business
interruption; provided however that Confidential Information so stored is
subject to the obligations of confidentiality and non-use contained in this
Agreement for as long as it is stored.

 

9



--------------------------------------------------------------------------------

ARTICLE 6

INDEMNIFICATION

Section 6.01    General Service Recipient Indemnification. Service Recipient
shall indemnify, defend and hold harmless Service Provider and its Affiliates
from and against any losses suffered or incurred by Service Provider and/or any
of its Affiliates arising out of or relating to any breach of applicable Law or
the willful misconduct or gross negligence of Service Recipient and/or any of
its Affiliates related to this Agreement or the performance or non-performance
of the Services (including any performance or non-performance by any Third Party
engaged by Service Provider and/or any of its Affiliates solely to the extent
the losses from performance or non-performance arise from any willful misconduct
or gross negligence by Service Recipient and/or any of its Affiliates in
connection to such Third Party agreement or arrangement).

Section 6.02    General Service Provider Indemnification. Service Provider shall
indemnify, defend and hold harmless Service Recipient from and against any
losses suffered or incurred by Service Recipient arising out of or relating to
any breach of applicable Law or the willful misconduct or gross negligence of
Service Recipient related to this Agreement or the performance or
non-performance of the Services (including any performance or non-performance by
any Third Party engaged by Service Provider solely to the extent the losses from
performance or non-performance arise from any willful misconduct or gross
negligence by Service Provider and/or any of its Affiliates under such Third
Party agreement or arrangement).

ARTICLE 7

TERM AND TERMINATION

Section 7.01    Initial Term. The term of this Agreement (the “Term”) shall
commence on the Effective Date and, unless otherwise terminated pursuant to
Section 2.08 or Section 7.03, shall terminate with respect to (i) each Service,
upon the expiration or earlier termination of the Service Period for such
Service (which shall include, for clarity, any extension to such Service Period
made in accordance with the terms of this Agreement) and (ii) this Agreement,
upon the expiration or earlier termination of the Service Periods for all
Services. Notwithstanding anything to the contrary in this Agreement or any
Service Schedule, this Agreement, including all of the Services provided
hereunder, shall terminate no later than twelve (12) months after the
Consolidation Date, plus the total period of any extensions made by Service
Provider pursuant to the first sentence of Section 7.02.

Section 7.02    Service Period Extensions.

(a)    Prior to the Consolidation Date, unless otherwise provided on the
applicable Service Schedule, Service Recipient may, at its option, extend the
Service Period for any Service (i) for up to an additional two (2) months, on
the same terms and conditions (including with respect to Service Fees) as such
Service was provided during the initial term for such Service, and
(ii) thereafter, for up to an additional two (2) months, on the same terms and
conditions as previously provided, except the Service Fees for such Service
provided during such extension period shall be increased by twenty-five percent
(25%). Following the extensions in clauses (i) and (ii) of the preceding
sentence, any extension to the Service Period for any Service shall be at
Service Provider’s sole discretion. All fees payable pursuant to this
Section 7.02(a) shall be paid in accordance with the procedures set forth in
Article 3.

(b)    On or after the Consolidation Date, any extension to the Service Period
for any Service shall be at Service Provider’s sole discretion.

 

10



--------------------------------------------------------------------------------

Section 7.03    Early Termination.

(a)    Termination for Cause.

(i)    If a Party materially breaches this Agreement and fails to remedy such
breach within thirty (30) days after receipt of written notice of such breach
from the other Party, such other Party may terminate any Service or group of
Services impacted by such breach, upon written notice to the other Party.

(ii)    Either Party may terminate this Agreement in its entirety upon written
notice to the other Party if the other Party makes a general assignment for the
benefit of creditors or becomes insolvent, a receiver is appointed on behalf of
the other Party, or a court approves reorganization or arrangement proceedings
for the other Party.

(b)    Termination for Convenience. Unless otherwise provided on a Service
Schedule, any Service or group of Services may be terminated by Service
Recipient for convenience upon thirty (30) days’ prior written notice to Service
Provider.

Section 7.04    Data Transmission. On or prior to the last day of each
applicable Service Period, Service Provider shall cooperate, and shall cause its
Affiliates and any other Person working on its behalf, to cooperate, to support
the transfer to Service Recipient (or its designee) of any data owned by Service
Recipient or any of its Affiliates that was generated in connection with the
performance of the applicable Services. If requested by Service Recipient,
Service Provider shall promptly deliver, and shall cause its Affiliates and any
Person working on its behalf to promptly deliver to Service Recipient (or its
designee), within such time periods as the Parties may reasonably agree, copies
of records, data, files and other information received or computed for the
benefit of Service Recipient or any of its Affiliates during the Term, in
electronic and/or hard copy form; provided, however, that (i) Service Provider
and its Affiliates shall not have any obligation to provide any data in any
format other than the format in which such data was originally generated, and
(ii) Service Provider shall be reimbursed for its out-of-pocket costs incurred
in connection with providing such records, data, files and other information.

Section 7.05    Effect of Termination.

(a)    General. Expiration or other termination of this Agreement or of any
Services or group of Services provided hereunder shall not: (i) relieve the
Parties of any liability or obligation which accrued hereunder prior to the
effective date of such termination; (ii) preclude either Party from pursuing any
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement prior to the effective date of such termination; or
(iii) prejudice either Party’s right to obtain performance of any obligation
that accrued hereunder prior to the effective date of such termination or that,
by the terms of this Agreement, survives such termination.

(b)    Survival. Notwithstanding anything to the contrary in this Agreement,
this Section 7.05, and Articles 4, 5, 8 and 9, and any other provisions of this
Agreement that by their nature are necessary to survive the expiration or
termination of this Agreement, shall survive the termination or expiration of
this Agreement.

 

11



--------------------------------------------------------------------------------

ARTICLE 8

DISCLAIMER AND LIMITATION OF LIABILITY

Section 8.01    Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH HEREIN,
EACH PARTY MAKES NO, AND HEREBY EXPRESSLY DISCLAIMS ANY AND ALL, REPRESENTATIONS
OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, WITH RESPECT TO THE SERVICES TO
BE PROVIDED OR RECEIVED BY IT, AS APPLICABLE, OR OTHERWISE WITH RESPECT TO THIS
AGREEMENT.

Section 8.02    Disclaimer of Consequential Damages. UNDER NO CIRCUMSTANCES
WHATSOEVER SHALL EITHER PARTY (OR ANY OF ITS RELATED PARTIES) BE LIABLE TO THE
OTHER PARTY (OR ANY OF ITS RELATED PARTIES) IN CONTRACT, TORT, NEGLIGENCE,
BREACH OF STATUTORY DUTY OR OTHERWISE FOR ANY INDIRECT, CONSEQUENTIAL, SPECIAL,
INCIDENTAL OR PUNITIVE DAMAGES OR ANY LOST PROFITS, LOSS OF USE, DAMAGE TO
GOODWILL OR LOSS OF BUSINESS IN CONNECTION WITH THIS AGREEMENT, EVEN IF IT HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES, AND EACH PARTY HEREBY WAIVES,
ON BEHALF OF ITSELF AND ITS RELATED PARTIES, ANY AND ALL CLAIMS FOR SUCH
DAMAGES, INCLUDING ANY CLAIM FOR LOST PROFITS, LOSS OF USE, DAMAGE TO GOODWILL
OR LOSS OF BUSINESS, WHETHER ARISING IN CONTRACT, TORT OR OTHERWISE.

Section 8.03    Liability Cap. Notwithstanding anything contained herein or in
the SDA, to the maximum extent permitted by applicable Law, except in the
instance of willful misconduct or gross negligence of Service Provider (or any
of its Related Parties), the maximum aggregate liability of each Party
(including its Related Parties) arising out of or in connection with this
Agreement shall not exceed the aggregate amount paid or payable by Service
Recipient to Service Provider for Services contained within the same Service
Schedule as the Service giving rise to such liability, as of the date of the
events or circumstances giving rise to such liability.

ARTICLE 9

MISCELLANEOUS

Section 9.01    Force Majeure. No Party (or any Person acting on its behalf)
shall have any liability or responsibility for failure to fulfill any obligation
(other than a payment obligation) under this Agreement so long as and to the
extent to which the fulfillment of such obligation is prevented, frustrated,
hindered or delayed as a consequence of circumstances of Force Majeure. A Party
claiming the benefit of this provision shall, as soon as reasonably practicable
after the occurrence of any such event: (a) notify the other Party of the nature
and extent of any such Force Majeure condition, and (b) use due diligence to
remove any such causes and resume performance under this Agreement as soon as
reasonably practicable. NO PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY
DIRECT, INDIRECT, CONSEQUENTIAL, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY OR
OTHER DAMAGES ARISING OUT OF OR RELATING TO THE SUSPENSION OR TERMINATION OF ANY
OF ITS OBLIGATIONS OR DUTIES UNDER THIS AGREEMENT BY REASON OF THE OCCURRENCE OF
AN EVENT OF FORCE MAJEURE.

 

12



--------------------------------------------------------------------------------

Section 9.02    Complete Agreement; Construction. This Agreement, including the
Service Schedule hereto, and the SDA, shall constitute the entire agreement
between the Parties with respect to the subject matter hereof and shall
supersede all previous negotiations, commitments and writings with respect to
such subject matter. In the event of any inconsistency between this Agreement
and any Service Schedule hereto, the Service Schedule shall prevail. In the
event and to the extent that there shall be any inconsistency between the
provisions of this Agreement and the provisions of the SDA with respect to the
provision of the Services, this Agreement shall control.

Section 9.03    Relationship of the Parties. Each Party hereby acknowledges that
the Parties are separate entities, each of which has entered into this Agreement
for independent business reasons. The relationships of the Parties hereunder are
those of independent contractors and nothing in this Agreement is intended or
shall be deemed to constitute a partnership, agency, employer-employee, joint
venture or fiduciary relationship between the Parties. The Parties’ obligations
and rights in connection with the subject matter hereof are solely as
specifically set forth in this Agreement (including in any Service Schedule
hereto), and each Party acknowledges and agrees that it owes no fiduciary or
other duties or obligations to the other by virtue of any relationship created
by this Agreement.

Section 9.04    No Third Party Beneficiaries. This Agreement is for the sole
benefit of the Parties hereto (and, where applicable, its Affiliates) and their
permitted assigns and nothing herein expressed or implied shall give or be
construed to give to any Person, other than the Parties hereto and such assigns,
any legal or equitable rights hereunder.

Section 9.05    Notices. All notices, requests, claims, demands and other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective Parties at the following addresses (or at such other address for
a Party as shall be specified in a notice given in accordance with this
Section 9.05):

 

  (a)

If to Service Provider:

 

Riviera Resources, Inc.

600 Travis St.

Houston, Texas 77002

Attention:

  

General Counsel

 

13



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

609 Main Street, Suite 4500

Houston, TX 77002

Attn: Julian J. Seiguer

Email: julian.seiguer@kirkland.com

 

  (b)

If to Service Recipient:

 

Linn Energy, Inc.

600 Travis St.

Houston, Texas 77002

Attention:

  

Chief Executive Officer

with a copy (which shall not constitute notice) to:

Kirkland & Ellis LLP

609 Main Street, Suite 4500

Houston, TX 77002

Attn: Julian J. Seiguer

Email: julian.seiguer@kirkland.com

Section 9.06    Waivers. The failure of any Party to require strict performance
by the other Party of any provision in this Agreement will not waive or diminish
that Party’s right to demand strict performance thereafter of that or any other
provision hereof.

Section 9.07    Amendments. This Agreement may not be modified or amended except
by an agreement in writing signed by the Parties.

Section 9.08    Assignment. Except as otherwise provided in this Agreement, this
Agreement shall not be assignable, in whole or in part, directly or indirectly,
by either Party without the prior written consent of the other Party, and any
attempt to assign any rights or obligations arising under this Agreement without
such consent shall be void; provided, that a Party may assign this Agreement in
connection with a merger transaction in which such Party is not the surviving
entity or the sale by such Party of all or substantially all of its Assets;
provided, that the surviving entity of such merger or the transferee of such
Assets shall agree in writing, reasonably satisfactory to the other Party, to be
bound by the terms of this Agreement as if named as a “Party” hereto. No
assignment shall relieve either Party of the performance of any accrued
obligation that such Party may then have under this Agreement.

Section 9.09    Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each Party hereto and delivered to the other Party.

 

14



--------------------------------------------------------------------------------

Section 9.10    Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The Parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions, the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

Section 9.11    GOVERNING LAW. THIS AGREEMENT SHALL BE INTERPRETED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE. ANY AND ALL CLAIMS,
CONTROVERSIES, AND CAUSES OF ACTION ARISING OUT OF OR RELATING TO THIS
AGREEMENT, WHETHER SOUNDING IN CONTRACT, TORT, STATUTE OR OTHERWISE, SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF DELAWARE, INCLUDING ITS STATUTES OF
LIMITATIONS, WITHOUT GIVING EFFECT TO ANY CONFLICT-OF-LAWS OR OTHER RULE THAT
WOULD RESULT IN THE APPLICATION OF THE LAWS OF A DIFFERENT JURISDICTION.

Section 9.12    Waiver of Jury Trial. EACH OF THE PARTIES HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. EACH OF THE PARTIES HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 9.12.

Section 9.13    Effect if Separation Does Not Occur. If the Distribution does
not occur, then all actions and events that are, under this Agreement, to be
taken or occur effective as of or following the Distribution Date, or otherwise
in connection with the Distribution, shall not be taken or occur except to the
extent specifically agreed by the Parties and neither Party shall have any
liability or further obligation to the other party under this Agreement.

[Signature page follows]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

RIVIERA RESOURCES, INC. By:  

/s/ David B. Rottino

Name:   David B. Rottino Title:   President and Chief Executive Officer LINN
ENERGY, INC. By:  

/s/ Mark E. Ellis

Name:   Mark E. Ellis Title:   President and Chief Executive Officer

 

[Signature Page to Transition Services Agreement]